 


109 HRES 1088 EH: Expressing support for Lebanon’s democratic institutions and condemning the recent terrorist assassination of Lebanese parliamentarian and Industry Minister Pierre Amin Gemayel.
U.S. House of Representatives
2006-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1088 
In the House of Representatives, U. S.,

December 8, 2006
 
RESOLUTION 
Expressing support for Lebanon’s democratic institutions and condemning the recent terrorist assassination of Lebanese parliamentarian and Industry Minister Pierre Amin Gemayel. 
 
 
Whereas on November 21, 2006, Pierre Gemayel, a Member of the March 14 parliamentary coalition, was assassinated in New Jdeidé, north of Beirut, Lebanon; 
Whereas a series of targeted attacks and killings of public leaders working to promote democracy and autonomy in Lebanon has placed a heavy toll on Lebanon’s intellectual and democratic freedoms; 
Whereas the prosecution by the proposed International Independent Investigation Commission of persons accused in the assassination of former Prime Minister Rafik Hariri could deter future assassinations; 
Whereas Pierre Gemayel was born on September 24, 1972, into a prominent Lebanese family; 
Whereas Pierre Gemayel was first elected to the Lebanese Parliament in 2000; 
Whereas Pierre Gemayel was named Minister of Industry in the Lebanese Government in 2005; 
Whereas Amine Gemayel, the father of Pierre Gemayel and former President of Lebanon, has urged the Phalange party supporters and all Lebanese citizens to promote cooperation and solidarity and hamper attempts to instigate civil strife; 
Whereas, on November 21, 2006, following Pierre Gemayel’s assassination, President George W. Bush stated that the United States remains fully committed to supporting Lebanon’s independence and democracy in the face of attempts by Syria, Iran, and their allies within Lebanon to foment instability and violence; 
Whereas supporting the development of democratic institutions in Lebanon is critical to promoting the interests of the United States in the Middle East region, building upon the momentum of the March 14, 2005, Cedar Revolution, fighting terrorism, and supporting negotiations for peace in the region; and 
Whereas the House Democracy Assistance Commission has worked in partnership with the Lebanese Parliament to strengthen its institutional capacity, and met with Pierre Gemayel during the Commission’s delegation to Lebanon in July 2006: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses its condolences for this heinous crime to the people of Lebanon and to the members of Lebanon’s Cabinet in which Pierre Gemayel served with distinction; 
(2)affirms its support for the international tribunal to try suspects in the 2005 assassination of former Prime Minister Rafik Hariri; 
(3)urges that the perpetrators of the assassination of Pierre Gemayel be brought to justice; 
(4)conveys concern regarding the increasing polarization of Lebanon’s religious sects and calls on the Government of Lebanon to actively pursue electoral reform as a first step in reducing confessional tensions;  
(5)recognizes that a regional peace in the Middle East will greatly contribute to Lebanon’s long-term security and stability; and 
(6)reaffirms the commitment of the United States to support and promote the development of autonomous, effective democratic institutions in Lebanon, including an independent Parliament and a strong central government that represent and serve the interests of the Lebanese people. 
 
Karen L. HaasClerk.
